Citation Nr: 1758616	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  07-22 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to March 10, 2010, to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, assisting the RO in Oakland, California.

In September 2012, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In an April 2016 rating decision, the RO granted entitlement to a TDIU, effective from March 10, 2010.  Thus, the issue of entitlement to a TDIU for the period prior to March 10, 2010 remains in appellate status.

In February 2017, the Board remanded the claim for further development.


FINDING OF FACT

The Veteran's service-connected disability precludes him from performing gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to March 10, 2010, on an extra-schedular basis are met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.16(b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The Board finds that there has been substantial compliance with its February 2017 remand directives.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West,11 Vet.App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) 

Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. Â§ 4.16 (a), the RO may submit such case to the Director, Compensation and Pension (C&P) Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director, C&P Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, C&P Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board. Moreover, where there has been a review by the C&P Director, that determination is subject to review by the Board on appeal. Anderson v. Shinseki, 22 Vet. App. 423, 277-28 (2009) (noting that "although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").

 In determining whether a claimant is unable to secure or follow a substantially gainful occupation, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability.  That a veteran can no longer perform a particular job, however, is not dispositive of the issue.  Rather, the criteria for a TDIU rating contemplate that a veteran's service-connected disabilities alone preclude him from securing or following all forms of substantially gainful employment.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The record reflects that the Veteran's osteomyelitis of the left humerus has had a significant impact on his ability to maintain employment.  According to records from the Social Security Administration (SSA), the Veteran has a high school education along with special training at management school and "EEO school."  He last worked on April 29, 2008 as a school bus driver and retired in July 2008.  The Veteran reported that the pain in his left shoulder made it unsafe for him to drive the school bus.  His employment history also includes previous work as a pipe fitter and a managerial role at Mare Island.  He also did contract work with refineries but found that the activity exacerbated his left upper extremity.  

In a February 2011 letter, a private chiropractor noted that the Veteran was taken off of work in April 2008 and that he officially retired in July 2008.  The chiropractor opined that the Veteran was unemployable due to his service-connected conditions.  The chiropractor stated that the Veteran would be unable to maintain any gainful employment because of the increased pain in the left shoulder and the weakness in the left shoulder, particularly with respect to driving and heavy material handling.  

The Veteran has been granted TDIU as of March 10, 2010.  However, the record suggests that the Veteran was rendered unemployable in July 2008.  His combined disability evaluation prior to March 10, 2010 was 40 percent.  Therefore, the percentage requirements for consideration of his claim under section 4.16(a) have not been met.  In February 2017, the Board referred the Veteran's case to the Director of Compensation and Pension Service for a ruling based upon entitlement to a TDIU prior to March 10, 2010, on an extraschedular basis.  

A February 2017 memorandum from the Director of the VA Compensation and Pension Service suggested that entitlement to a TDIU on an extra-schedular basis prior to March 10, 2010, should be considered since the record shows that the Veteran stopped work due to his left shoulder, and was unable to resume gainful employment at early as April 2008 due to the exceptional symptoms of his disability.  However, in a September 2017 Supplemental Statement of the Case, the RO continued to deny the claim.  

The Board concurs with the recommendation of the Director of Compensation and Pension.  With consideration of all the evidence of record, the Board finds that the Veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience prior to March 10, 2010.  The Board concludes that entitlement to a TDIU, prior to March 10, 2010, on an extra-schedular basis, is warranted. 


ORDER

Entitlement to a TDIU prior to March 10, 2010, on an extra-schedular basis, is granted.







____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


